 

Exhibit 10.1

 

Eagle Pharmaceuticals, Inc.

Amended and Restated Severance Benefit Plan

 

Section 1.             Introduction.

 

The Eagle Pharmaceuticals, Inc. Severance Benefit Plan (the “Plan”) is hereby
established effective as of December 10, 2019 (the “Effective Date”). The
purpose of the Plan is to provide for the payment of severance and/or change in
control benefits to eligible employees of Eagle Pharmaceuticals, Inc. (the
“Company”). This Plan document also is the Summary Plan Description for the
Plan.

 

For purposes of the Plan, the following terms are defined as follows:

 

(a)           “Affiliate” means any corporation (other than the Company) in an
“unbroken chain of corporations” beginning with the Company, if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.

 

(b)           “Base Salary” means base pay (excluding incentive pay, premium
pay, draws, commissions, overtime, bonuses and other forms of variable
compensation) as in effect prior to any reduction that would give rise to an
employee’s right to a resignation for Good Reason (if applicable).

 

(c)           “Cause” means, with respect to a particular employee, the meaning
ascribed to such term in any written employment agreement, offer letter or
similar agreement between such employee and the Company defining such term, and,
in the absence of such agreement, has the meaning ascribed to such term in the
Equity Plan. The determination whether a termination is for Cause shall be made
by the Plan Administrator in its sole and exclusive judgment and discretion.

 

(d)           “Change in Control” has the meaning ascribed to such term in the
Equity Plan.

 

(e)           “Change in Control Period” means the period commencing three
months prior to the Closing of a Change in Control and ending 12 months
following the Closing of a Change in Control.

 

(f)           “Closing” means the initial closing of the Change in Control as
defined in the definitive agreement executed in connection with the Change in
Control. In the case of a series of transactions constituting a Change in
Control, “Closing” means the first closing that satisfies the threshold of the
definition for a Change in Control.

 

(g)           “Code” means the Internal Revenue Code of 1986, as amended,
including any applicable regulations and guidance thereunder.

 

(h)           “Committee” means the Board of Directors or the Compensation
Committee of the Board of Directors of the Company.

 



 

 

 

(i)           “Company” means Eagle Pharmaceuticals, Inc. or, following a Change
in Control, the surviving entity resulting from such event.

 

(j)           “Covered Termination” means, with respect to an employee, a
termination of employment that is due to (1) a termination by the Company
without Cause (and other than as a result of the employee’s death or Disability)
or (2) the employee’s resignation for Good Reason.

 

(k)         “Death or Disability Termination” means, with respect to an
employee, a termination of employment that is due to the employee’s death or
Disability.

 

(l)          “Disability” means an employee satisfies (i) the requirements for
benefits under the Company’s long-term disability plan, as determined by the
third-party long-term disability insurance carrier or (ii) if the Company does
not have a long-term disability plan, the requirements for Social Security
disability benefits, as determined by the Social Security Administration.

 

(m)         “Eligible Employee” means an employee of the Company that meets the
requirements to be eligible to receive Plan benefits as set forth in Section 2.

 

(n)          “Equity Plan” means the Eagle Pharmaceuticals, Inc. 2014 Equity
Incentive Plan, as amended from time to time.

 

(o)        “Good Reason” for an employee’s resignation means, notwithstanding
the meaning ascribed to such term (or similar term) in any written agreement
between such employee and the Company, that one or more of the following are
undertaken by the Company (or successor to the Company, if applicable) without
such employee’s express written consent:

 

(i) a material reduction in such employee’s annual base salary, which employee
agrees is a reduction of at least 10% of such employee’s base salary (unless
pursuant to a salary reduction program applicable generally to the Company’s
similarly situated employees);

 

(ii) a material diminution in such employee’s authority, duties, or
responsibilities, including, solely with respect to the Company’s Chief
Executive Officer, a requirement that such employee report to a corporate
officer or employee instead of reporting directly to the board of directors of
the Company (or, if applicable, the successor the Company or similar governing
body if such successor is an entity other than a corporation);

 

(iii) a relocation of such employee’s principal place of employment with the
Company (or successor to the Company, if applicable) to a place that increases
such employee’s one-way commute by more than 50 miles as compared to such
employee’s then-current principal place of employment immediately prior to such
relocation (excluding regular travel in the ordinary course of business);
provided that if such employee’s principal place of employment is the employee’s
personal residence, this clause (iii) shall not apply; or

 



 2. 

 

 

(iv) a material breach by the Company of any provisions of this Plan or any
other material written agreement between such employee and the Company
concerning the terms and conditions of such employee’s employment with the
Company.

 

In addition, in each case (i) through (iv) described above, in order for the
employee’s resignation to be deemed to have been for Good Reason, the employee
must first give the Company written notice of the action or omission giving rise
to “Good Reason” within 30 days after the first occurrence thereof; the Company
must fail to reasonably cure such action or omission within 30 days after
receipt of such notice (the “Cure Period”), and the employee’s resignation must
be effective not later than 30 days after the expiration of such Cure Period.

 

(p)          “Participation Agreement” means an agreement between an employee
and the Company in substantially the form of Appendix A attached hereto, and
which may include such other terms as the Committee deems necessary or advisable
in the administration of the Plan.

 

(q)          “Plan Administrator” means the Committee prior to the Closing and
the Representative upon and following the Closing, as applicable.

 

(r)           “Representative” means one or more members of the Committee or
other persons or entities designated by the Committee prior to or in connection
with a Change in Control that will have authority to administer and interpret
the Plan upon and following the Closing as provided in Section 8(a).

 

(s)           “Section 409A” means Section 409A of the Code and any state law of
similar effect.

 

Section 2.             Eligibility for Benefits.

 

(a)            Eligible Employee. An individual is eligible to receive benefits
under the Plan if (i) the Committee (or its authorized designee) has designated
such individual as an employee of the Company who is eligible to participate in
the Plan by providing such person with an Participation Agreement; (ii) such
employee has signed and returned such Participation Agreement to the Company
within the time period required therein; and (iii) such employee meets the other
Plan eligibility requirements set forth in this Section 2. The determination of
whether an individual is an Eligible Employee shall be made by the Plan
Administrator, in its sole discretion, and such determination shall be binding
and conclusive on all persons.

 

(b)            Release Requirement. Except as otherwise provided in an
individual Participation Agreement, in order to be eligible to receive benefits
under the Plan, the employee also must execute a general waiver and release, in
such a form as provided by the Company (the “Release”), within the applicable
time period set forth therein, and such Release must become effective in
accordance with its terms, which must occur in no event more than 60 days
following the date of the applicable Covered Termination or Death or Disability
Termination.

 



 3. 

 

 

(c)           Plan Benefits Supersede Prior Benefits. For each Eligible
Employee, this Plan shall supersede the Company’s Officer Severance Benefit Plan
effective August 4, 2015 and except as explicitly stated otherwise in this Plan
or an individual Participation Agreement, any change in control or severance
benefit plan, policy or practice previously maintained by the Company with
respect to an Eligible Employee and any change in control or severance benefits
in any individually negotiated employment contract or other agreement between
the Company and an Eligible Employee, including but not limited to any
individual equity award vesting acceleration benefit letter agreement between
the Company and such Eligible Employee. Notwithstanding the foregoing, the
Eligible Employee’s outstanding equity awards covering Company common stock
shall remain subject to the terms the Equity Plan or other applicable equity
plan under which such awards were granted that may apply upon a Change in
Control and/or termination of such employee’s service and no provision of this
Plan shall be construed as to limit the actions that may be taken, or to violate
the terms, thereunder.

 

(d)            Exceptions to Severance Benefit Entitlement. Except as otherwise
provided in an Individual Participation Agreement, an employee who otherwise is
an Eligible Employee will not receive severance benefits under the Plan in the
following circumstances, as determined by the Plan Administrator in its sole
discretion:

 

(1)          The employee is terminated by the Company for any reason or
voluntarily terminates employment with the Company in any manner, and in either
case, such termination does not constitute a Covered Termination or a Death or
Disability Termination. Voluntary terminations include, but are not limited to,
resignation, retirement or failure to return from a leave of absence on the
scheduled date.

 

(2)          The employee voluntarily terminates employment with the Company in
order to accept employment with another entity that is wholly or partly owned
(directly or indirectly) by the Company or an Affiliate.

 

(3)          The employee is offered an identical or substantially equivalent or
comparable position with the Company or an Affiliate. For purposes of the
foregoing, a “substantially equivalent or comparable position” is one that
provides the employee substantially the same level of responsibility and
compensation and would not give rise to the employee’s right to a resignation
for Good Reason.

 

(4)          The employee is offered immediate reemployment by a successor to
the Company or an Affiliate or by a purchaser of the Company’s assets, as the
case may be, following a Change in Control and the terms of such reemployment
would not give rise to the employee’s right to a resignation for Good Reason.
For purposes of the foregoing, “immediate reemployment” means that the
employee’s employment with the successor to the Company or an Affiliate or the
purchaser of its assets, as the case may be, results in uninterrupted employment
such that the employee does not incur a lapse in pay or benefits as a result of
the change in ownership of the Company or the sale of its assets. For the
avoidance of doubt, an employee who becomes immediately reemployed as described
in this Section 2(d)(4) by a successor to the Company or an Affiliate or by a
purchaser of the Company’s assets, as the case may be, following a Change in
Control shall continue to be an Eligible Employee following the date of such
reemployment.

 



 4. 

 

 

(5)             The employee is rehired by the Company or an Affiliate and
recommences employment prior to the date severance benefits under the Plan are
scheduled to commence.

 

(e)           Termination or Reduction of Severance Benefits. An Eligible
Employee’s right to receive severance benefits under this Plan shall terminate
immediately if, at any time prior to or during the period for which the Eligible
Employee is receiving severance benefits under the Plan, the Eligible Employee,
without the prior written approval of the Plan Administrator willfully breaches
any material statutory, common law, or contractual obligation to the Company or
an Affiliate (including, without limitation, the contractual obligations set
forth in any confidentiality, non-disclosure and developments agreement,
non-competition, non-solicitation, or similar type agreement between the
Eligible Employee and the Company, as applicable).

 

Section 3.             Amount of Benefits.

 

(a)            Benefits in Participation Agreement. Benefits under the Plan
shall be provided to an Eligible Employee as set forth in the Participation
Agreement.

 

(b)            Additional Benefits. Notwithstanding the foregoing, the Plan
Adminsitrator may, in its sole discretion, provide benefits to individuals who
are not Eligible Employees (“Non-Eligible Employees”) chosen by the Plan
Administrator, in its sole discretion, and the provision of any such benefits to
a Non-Eligible Employee shall in no way obligate the Company to provide such
benefits to any other individual, even if similarly situated. If benefits under
the Plan are provided to a Non-Eligible Employee, references in the Plan to
“Eligible Employee” (and similar references) shall be deemed to refer to such
Non-Eligible Employee.

 

(c)            Certain Reductions. In addition to Section 2(e) above, the
Company, in its sole discretion, shall have the authority to reduce an Eligible
Employee’s severance benefits, in whole or in part, by any other severance
benefits, pay and benefits provided during a period following written notice of
a business closing or mass layoff, pay and benefits in lieu of such notice, or
other similar benefits payable to the Eligible Employee by the Company or an
Affiliate that become payable in connection with the Eligible Employee’s
termination of employment pursuant to (i) any applicable legal requirement,
including, without limitation, the Worker Adjustment and Retraining Notification
Act or any other similar state law or (ii) any Company policy or practice
providing for the Eligible Employee to remain on the payroll for a limited
period of time after being given notice of the termination of the Eligible
Employee’s employment, and the Plan Administrator shall so construe and
implement the terms of the Plan. Any such reductions that the Company determines
to make pursuant to this Section 3(c) shall be made such that any severance
benefit under the Plan shall be reduced solely by any similar type of benefit
under such legal requirement, agreement, policy or practice (i.e., any cash
severance benefits under the Plan shall be reduced solely by any cash payments
or severance benefits under such legal requirement, agreement, policy or
practice). The Company’s decision to apply such reductions to the severance
benefits of one Eligible Employee and the amount of such reductions shall in no
way obligate the Company to apply the same reductions in the same amounts to the
severance benefits of any other Eligible Employee. In the Company’s sole
discretion, such reductions may be applied on a retroactive basis, with
severance benefits previously paid being re-characterized as payments pursuant
to the Company’s statutory obligation.

 



 5. 

 

 

Section 4.             Return of Company Property.

 

An Eligible Employee will not be entitled to any severance benefit under the
Plan unless and until the Eligible Employee returns all Company Property and
satisfies any outstanding indebtedness such Employee has to the Company in full.
For this purpose, “Company Property” means all Company paper and electronic
documents (and all copies thereof) and other Company property which the Eligible
Employee had in his or her possession or control at any time, including, but not
limited to, Company files, notes, drawings, records, plans, forecasts, reports,
studies, analyses, proposals, agreements, financial information, research and
development information, sales and marketing information, operational and
personnel information, specifications, code, software, databases,
computer-recorded information, tangible property and equipment (including, but
not limited to, computers, facsimile machines, mobile telephones, servers),
credit cards, entry cards, identification badges and keys; and any materials of
any kind which contain or embody any proprietary or confidential information of
the Company (and all reproductions thereof in whole or in part).

 

Section 5.             Time of Payment and Form of Benefits.

 

The Company reserves the right in the Participation Agreement to specify whether
payments under the Plan will be paid in a single sum, in installments, or in any
other form and to determine the timing of such payments. All such payments under
the Plan will be subject to applicable withholding for federal, state, foreign,
provincial and local taxes. All benefits provided under the Plan are intended to
satisfy the requirements for an exemption from application of Section 409A to
the maximum extent that an exemption is available and any ambiguities herein
shall be interpreted accordingly; provided, however, that to the extent such an
exemption is not available, the benefits provided under the Plan are intended to
comply with the requirements of Section 409A to the extent necessary to avoid
adverse personal tax consequences and any ambiguities herein shall be
interpreted accordingly.

 

Notwithstanding anything to the contrary set forth herein, any payments and
benefits provided under the Plan that constitute “deferred compensation” within
the meaning of Section 409A shall not commence in connection with an Eligible
Employee’s termination of employment unless and until the Eligible Employee has
also incurred a “separation from service,” as such term is defined in Treasury
Regulations Section 1.409A-1(h) (“Separation from Service”), unless the Company
reasonably determines that such amounts may be provided to the Eligible Employee
without causing the Eligible Employee to incur the adverse personal tax
consequences under Section 409A.

 



 6. 

 

 

It is intended that (i) each installment of any benefits payable under the Plan
to an Eligible Employee be regarded as a separate “payment” for purposes of
Treasury Regulations Section 1.409A-2(b)(2)(i), (ii) all payments of any such
benefits under the Plan satisfy, to the greatest extent possible, the exemptions
from the application of Section 409A provided under Treasury Regulations
Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9)(iii), and (iii) any
such benefits consisting of COBRA premiums also satisfy, to the greatest extent
possible, the exemption from the application of Section 409A provided under
Treasury Regulations Section 1.409A-1(b)(9)(v). However, if the Company
determines that any severance benefits payable under the Plan constitute
“deferred compensation” under Section 409A and the Eligible Employee is a
“specified employee” of the Company, as such term is defined in Section
409A(a)(2)(B)(i), then, solely to the extent necessary to avoid the imposition
of the adverse personal tax consequences under Section 409A, (A) the timing of
such severance benefit payments shall be delayed until the earlier of (1) the
date that is six months and one day after the Eligible Employee’s Separation
from Service and (2) the date of the Eligible Employee’s death (such applicable
date, the “Delayed Initial Payment Date”), and (B) the Company shall (1) pay the
Eligible Employee a lump sum amount equal to the sum of the severance benefit
payments that the Eligible Employee would otherwise have received through the
Delayed Initial Payment Date if the commencement of the payment of the severance
benefits had not been delayed pursuant to this paragraph and (2) commence paying
the balance, if any, of the severance benefits in accordance with the applicable
payment schedule.

 

In no event shall payment of any severance benefits under the Plan be made prior
to an Eligible Employee’s termination date or prior to the effective date of the
Release. If the Company determines that any severance payments or benefits
provided under the Plan constitute “deferred compensation” under Section 409A,
and the Eligible Employee’s Separation from Service occurs at a time during the
calendar year when the Release could become effective in the calendar year
following the calendar year in which the Eligible Employee’s Separation from
Service occurs, then regardless of when the Release is returned to the Company
and becomes effective, the Release will not be deemed effective, solely for
purposes of the timing of payment of severance benefits under this Plan, any
earlier than the latest permitted effective date (the “Release Deadline”). If
the Company determines that any severance payments or benefits provided under
the Plan constitute “deferred compensation” under Section 409A, then except to
the extent that severance payments may be delayed until the Delayed Initial
Payment Date pursuant to the preceding paragraph, on the first regular payroll
date following the effective date of an Eligible Employee’s Release, the Company
shall (1) pay the Eligible Employee a lump sum amount equal to the sum of the
severance benefit payments that the Eligible Employee would otherwise have
received through such payroll date but for the delay in payment related to the
effectiveness of the Release and (2) commence paying the balance, if any, of the
severance benefits in accordance with the applicable payment schedule.

 



 7. 

 

 

Section 6.             Transfer and Assignment.

 

The rights and obligations of an Eligible Employee under this Plan may not be
transferred or assigned without the prior written consent of the Company. This
Plan shall be binding upon any entity or person who is a successor by merger,
acquisition, consolidation or otherwise to the business formerly carried on by
the Company without regard to whether or not such entity or person actively
assumes the obligations hereunder and without regard to whether or not a Change
in Control occurs.

 

Section 7.             Right to Interpret and Administer Plan; Amendment and
Termination.

 

(a)          Interpretation and Administration. Prior to the Closing, the
Committee shall be the Plan Administrator and shall have the exclusive
discretion and authority to establish rules, forms, and procedures for the
administration of the Plan and to construe and interpret the Plan and to decide
any and all questions of fact, interpretation, definition, computation or
administration arising in connection with the operation of the Plan, including,
but not limited to, the eligibility to participate in the Plan and amount of
benefits paid under the Plan. The rules, interpretations, computations and other
actions of the Committee shall be binding and conclusive on all persons. Upon
and after the Closing, the Plan will be interpreted and administered in good
faith by the Representative who shall be the Plan Administrator during such
period. All actions taken by the Representative in interpreting the terms of the
Plan and administering the Plan upon and after the Closing will be final and
binding on all Eligible Employees. Any references in this Plan to the
“Committee” or “Plan Administrator” with respect to periods following the
Closing shall mean the Representative.

 

(b)          Amendment. The Plan Administrator reserves the right to amend this
Plan at any time; provided, however, that any amendment of the Plan will not be
effective as to a particular employee who is or may be adversely impacted by
such amendment and has an effective Participation Agreement without the written
consent of such employee.

 

(c)          Termination. Unless otherwise extended by the Committee, the Plan
will automatically terminate following the earlier of (i) satisfaction of all
the Company’s obligations under the Plan and (ii) the three year anniversary of
the Effective Date. The Committee may terminate the Plan at any time earlier
than the time described in the preceding sentence, however, any earlier
termination of the Plan will not be effective as to a particular employee who is
or may be adversely impacted by such termination and has an effective
Participation Agreement without the written consent of such employee.

 

Section 8.             Clawback; Recovery.

 

All payments and severance benefits provided under the Plan will be subject to
recoupment in accordance with any clawback policy that the Company is required
to adopt pursuant to the listing standards of any national securities exchange
or association on which the Company’s securities are listed or as is otherwise
required by the Dodd-Frank Wall Street Reform and Consumer Protection Act or
other applicable law. In addition, the Plan Administrator may impose such other
clawback, recovery or recoupment provisions as the Plan Administrator determines
necessary or appropriate, including but not limited to a reacquisition right in
respect of previously acquired shares of common stock of the Company or other
cash or property upon the occurrence of a termination of employment for Cause.
No recovery of compensation under such a clawback policy will be an event giving
rise to a right to resign for Good Reason, constructive termination, or any
similar term under any plan of or agreement with the Company.

 



 8. 

 

 

Section 9.             No Implied Employment Contract.

 

The Plan shall not be deemed (i) to give any employee or other person any right
to be retained in the employ of the Company or (ii) to interfere with the right
of the Company to discharge any employee or other person at any time, with or
without cause, which right is hereby reserved. This Plan does not modify the
at-will employment status of any Eligible Employee.

 

Section 10.           Legal Construction.

 

This Plan is intended to be governed by and shall be construed in accordance
with the Employee Retirement Income Security Act of 1974 (“ERISA”) and, to the
extent not preempted by ERISA, the laws of the State of New Jersey.

 

Section 11.           Claims, Inquiries and Appeals.

 

(a)            Applications for Benefits and Inquiries. Any application for
benefits, inquiries about the Plan or inquiries about present or future rights
under the Plan must be submitted to the Plan Administrator in writing by an
applicant (or his or her authorized representative). The Plan Administrator is:

 

Eagle Pharmaceuticals, Inc.

Human Resources Department

50 Tice Boulevard, Suite 315

Woodcliff Lake, NJ 07677

 

(b)            Denial of Claims. In the event that any application for benefits
is denied in whole or in part, the Plan Administrator must provide the applicant
with written or electronic notice of the denial of the application, and of the
applicant’s right to review the denial. Any electronic notice will comply with
the regulations of the U.S. Department of Labor. The notice of denial will be
set forth in a manner designed to be understood by the applicant and will
include the following:

 

(1)            the specific reason or reasons for the denial;

 

(2)            references to the specific Plan provisions upon which the denial
is based;

 

(3)            a description of any additional information or material that the
Plan Administrator needs to complete the review and an explanation of why such
information or material is necessary; and

 



 9. 

 

 

(4)            an explanation of the Plan’s review procedures and the time
limits applicable to such procedures, including a statement of the applicant’s
right to bring a civil action under Section 502(a) of ERISA following a denial
on review of the claim, as described in Section 10(d) below.

 

This notice of denial will be given to the applicant within 90 days after the
Plan Administrator receives the application, unless special circumstances
require an extension of time, in which case, the Plan Administrator has up to an
additional 90 days for processing the application. If an extension of time for
processing is required, written notice of the extension will be furnished to the
applicant before the end of the initial 90 day period.

 

This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application.

 

(c)           Request for a Review. Any person (or that person’s authorized
representative) for whom an application for benefits is denied, in whole or in
part, may appeal the denial by submitting a request for a review to the Plan
Administrator within 60 days after the application is denied. A request for a
review shall be in writing and shall be addressed to:

 

Eagle Pharmaceuticals, Inc.

50 Tice Boulevard, Suite 315

Woodcliff Lake, NJ 07677

 

A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The applicant (or his or her representative) shall have the
opportunity to submit (or the Plan Administrator may require the applicant to
submit) written comments, documents, records, and other information relating to
his or her claim. The applicant (or his or her representative) shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to his or her claim. The
review shall take into account all comments, documents, records and other
information submitted by the applicant (or his or her representative) relating
to the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

 

(d)            Decision on Review. The Plan Administrator will act on each
request for review within 60 days after receipt of the request, unless special
circumstances require an extension of time (not to exceed an additional 60
days), for processing the request for a review. If an extension for review is
required, written notice of the extension will be furnished to the applicant
within the initial 60 day period. This notice of extension will describe the
special circumstances necessitating the additional time and the date by which
the Plan Administrator is to render its decision on the review. The Plan
Administrator will give prompt, written or electronic notice of its decision to
the applicant. Any electronic notice will comply with the regulations of the
U.S. Department of Labor. In the event that the Plan Administrator confirms the
denial of the application for benefits in whole or in part, the notice will set
forth, in a manner calculated to be understood by the applicant, the following:

 



 10. 

 

 

(1)            the specific reason or reasons for the denial;

 

(2)            references to the specific Plan provisions upon which the denial
is based;

 

(3)            a statement that the applicant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information relevant to his or her claim; and

 

(4)            a statement of the applicant’s right to bring a civil action
under Section 502(a) of ERISA.

 

(e)            Rules and Procedures. The Plan Administrator will establish rules
and procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit claims.
The Plan Administrator may require an applicant who wishes to submit additional
information in connection with an appeal from the denial of benefits to do so at
the applicant’s own expense.

 

(f)             Exhaustion of Remedies. No legal action for benefits under the
Plan may be brought until the applicant (i) has submitted a written application
for benefits in accordance with the procedures described by Section 10(a) above,
(ii) has been notified by the Plan Administrator that the application is denied,
(iii) has filed a written request for a review of the application in accordance
with the appeal procedure described in Section 10(c) above, and (iv) has been
notified that the Plan Administrator has denied the appeal. Notwithstanding the
foregoing, if the Plan Administrator does not respond to an Eligible Employee’s
claim or appeal within the relevant time limits specified in this Section 10,
the Eligible Employee may bring legal action for benefits under the Plan
pursuant to Section 502(a) of ERISA.

 

Section 12.           Basis of Payments to and from Plan.

 

The Plan shall be unfunded, and all cash payments under the Plan shall be paid
only from the general assets of the Company.

 

Section 13.           Other Plan Information.

 

(a)            Employer and Plan Identification Numbers. The Employer
Identification Number assigned to the Company (which is the “Plan Sponsor” as
that term is used in ERISA) by the Internal Revenue Service is 20-8179278. The
Plan Number assigned to the Plan by the Plan Sponsor pursuant to the
instructions of the Internal Revenue Service is 104.

 

(b)            Ending Date for Plan’s Fiscal Year. The date of the end of the
fiscal year for the purpose of maintaining the Plan’s records is December 31.

 



 11. 

 

 

(c)            Agent for the Service of Legal Process. The agent for the service
of legal process with respect to the Plan is:

 

Eagle Pharmaceuticals, Inc.

Attention to: Chief Executive Officer

50 Tice Boulevard, Suite 315

Woodcliff Lake, NJ 07677

 

In addition, service of legal process may be made upon the Plan Administrator.

 

(d)            Plan Sponsor. The “Plan Sponsor” is:

 

Eagle Pharmaceuticals, Inc.

50 Tice Boulevard, Suite 315

Woodcliff Lake, NJ 07677

(201)326-5300

 

(e)            Plan Administrator. The Plan Administrator is the Committee prior
to the Closing and the Representative upon and following the Closing. The Plan
Administrator’s contact information is:

 

Eagle Pharmaceuticals, Inc.

50 Tice Boulevard, Suite 315

Woodcliff Lake, NJ 07677

 

The Plan Administrator is the named fiduciary charged with the responsibility
for administering the Plan.

 

Section 14.           Statement of ERISA Rights.

 

Participants in this Plan (which is a welfare benefit plan sponsored by Eagle
Pharmaceuticals, Inc.) are entitled to certain rights and protections under
ERISA. If you are an Eligible Employee, you are considered a participant in the
Plan and, under ERISA, you are entitled to:

 

(a)            Receive Information About Your Plan and Benefits

 

(1)            Examine, without charge, at the Plan Administrator’s office and
at other specified locations, such as worksites, all documents governing the
Plan and a copy of the latest annual report (Form 5500 Series), if applicable,
filed by the Plan with the U.S. Department of Labor and available at the Public
Disclosure Room of the Employee Benefits Security Administration;

 

(2)            Obtain, upon written request to the Plan Administrator, copies of
documents governing the operation of the Plan and copies of the latest annual
report (Form 5500 Series), if applicable, and an updated (as necessary) Summary
Plan Description. The Administrator may make a reasonable charge for the copies;
and

 

(3)            Receive a summary of the Plan’s annual financial report, if
applicable. The Plan Administrator is required by law to furnish each Eligible
Employee with a copy of this summary annual report.

 



 12. 

 

 

(b)           Prudent Actions by Plan Fiduciaries. In addition to creating
rights for Plan Eligible Employees, ERISA imposes duties upon the people who are
responsible for the operation of the employee benefit plan. The people who
operate the Plan, called “fiduciaries” of the Plan, have a duty to do so
prudently and in the interest of you and other Eligible Employees and
beneficiaries. No one, including your employer, your union or any other person,
may fire you or otherwise discriminate against you in any way to prevent you
from obtaining a Plan benefit or exercising your rights under ERISA.

 

(c)            Enforce Your Rights. If your claim for a Plan benefit is denied
or ignored, in whole or in part, you have a right to know why this was done, to
obtain copies of documents relating to the decision without charge, and to
appeal any denial, all within certain time schedules.

 

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan, if applicable, and do not receive them within 30 days, you may
file suit in a Federal court. In such a case, the court may require the Plan
Administrator to provide the materials and pay you up to $110 a day until you
receive the materials, unless the materials were not sent because of reasons
beyond the control of the Plan Administrator.

 

If you have a claim for benefits which is denied or ignored, in whole or in
part, you may file suit in a state or Federal court.

 

If you are discriminated against for asserting your rights, you may seek
assistance from the U.S. Department of Labor, or you may file suit in a Federal
court. The court will decide who should pay court costs and legal fees. If you
are successful, the court may order the person you have sued to pay these costs
and fees. If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.

 

(d)            Assistance with Your Questions. If you have any questions about
the Plan, you should contact the Plan Administrator. If you have any questions
about this statement or about your rights under ERISA, or if you need assistance
in obtaining documents from the Plan Administrator, you should contact the
nearest office of the Employee Benefits Security Administration, U.S. Department
of Labor, listed in your telephone directory or the Division of Technical
Assistance and Inquiries, Employee Benefits Security Administration, U.S.
Department of Labor, 200 Constitution Avenue N.W., Washington, D.C. 20210. You
may also obtain certain publications about your rights and responsibilities
under ERISA by calling the publications hotline of the Employee Benefits
Security Administration.

 



 13. 

 

 

Appendix A

 

Eagle Pharmaceuticals, Inc.

 

Severance Benefit Plan

 

Participation Agreement

 

Name:                  ___________________

 

Section 1.             Eligibility.

 

You have been designated as eligible to participate in the Eagle
Pharmaceuticals, Inc. Severance Benefit Plan (the “Plan”), a copy of which is
attached to this Participation Agreement (the “Agreement”). Capitalized terms
not explicitly defined in this Agreement but defined in the Plan shall have the
same definitions as in the Plan. Except as otherwise provided below, you will
receive the benefits set forth below if you meet all the eligibility
requirements set forth in the Plan, including, without limitation, executing the
required Release within the applicable time period set forth therein and
provided that such Release becomes effective in accordance with its terms.
Notwithstanding the schedule for provision of benefits as set forth below, the
schedule and timing of payment of any benefits under this Agreement is subject
to any delay in payment that may be required under Section 5 of the Plan.

 

Section 2.             Change in Control Severance Benefits.

 

If you are terminated in a Covered Termination that occurs during the Change in
Control Period, you will receive the severance benefits set forth in this
Section 2. All severance benefits described herein are subject to standard
deductions and withholdings.

 

(a)            Base Salary Payment. You shall receive a cash payment in an
amount equal to [______] months1 (the “CIC Severance Period”) of payment of your
Base Salary. The Base Salary payment will be paid to you in a lump sum cash
payment no later than the second regular payroll date following the later of
(i) the effective date of the Release or (ii) the Closing, but in any event not
later than March 15 of the year following the year in which your Separation from
Service occurs.

 

(b)             Bonus Payment. You will be entitled to a cash payment in an
amount equal to [__]2 times the greater of (i) the annual target cash bonus
established for you pursuant to the annual performance bonus or annual variable
compensation plan established by the Committee (or any authorized committee or
designee thereof) for the year in which your Covered Termination occurs and (ii)
the actual annual cash bonus earned by you from the Company for the year prior
to the year in which your Covered Termination occurs. For the avoidance of
doubt, the annual bonus for purposes of calculating the foregoing benefit will
be calculated as if you had provided services to the Company for the entire
applicable year and ignoring any reduction in your Base Salary that would give
rise to your right to resignation for Good Reason. Such payment shall be paid in
a lump sum cash payment no later than the second regular payroll date following
the later of (i) the effective date of the Release or (ii) the Closing, but in
any event not later than March 15 of the year following the year in which your
Separation from Service occurs.

 



 



1 24 months for CEO; 18 months for other NEO participants.

2 2 for CEO; 1.5 for other NEO participants.

 



 

 

 

(c)             Payment of Continued Group Health Plan Benefits. If you timely
elect continued group health plan continuation coverage under the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”) following your Covered
Termination date, the Company shall pay directly to the carrier the full amount
of your COBRA premiums on behalf of you for your continued coverage under the
Company’s group health plans, including coverage for your eligible dependents,
until the earliest of (i) the end of the CIC Severance Period following the date
of your Covered Termination, (ii) the expiration of your eligibility for the
continuation coverage under COBRA, or (iii) the date when you become eligible
for substantially equivalent health insurance coverage in connection with new
employment (such period from your termination date through the earliest of (i)
through (iii), the “COBRA Payment Period”). Upon the conclusion of such period
of insurance premium payments made by the Company, you will be responsible for
the entire payment of premiums (or payment for the cost of coverage) required
under COBRA for the duration of your eligible COBRA coverage period, if any. For
purposes of this Section, (1) references to COBRA shall be deemed to refer also
to analogous provisions of state law and (2) any applicable insurance premiums
that are paid by the Company shall not include any amounts payable by you under
an Internal Revenue Code Section 125 health care reimbursement plan, which
amounts, if any, are your sole responsibility. You agree to promptly notify the
Company as soon as you become eligible for health insurance coverage in
connection with new employment or self-employment.

 

Notwithstanding the foregoing, if at any time the Company determines, in its
sole discretion, that it cannot provide the COBRA premium benefits without
potentially incurring financial costs or penalties under applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
then in lieu of paying COBRA premiums directly to the carrier on your behalf,
the Company will instead pay you on the last day of each remaining month of the
COBRA Payment Period a fully taxable cash payment equal to the value of your
monthly COBRA premium for the first month of COBRA coverage, subject to
applicable tax withholding (such amount, the “Special Severance Payment”), such
Special Severance Payment to be made without regard to your election of COBRA
coverage or payment of COBRA premiums and without regard to your continued
eligibility for COBRA coverage during the COBRA Payment Period. Such Special
Severance Payment shall end upon expiration of the COBRA Payment Period.

 

(d)             Equity Acceleration. The vesting and exercisability of each
outstanding unvested stock option, unit or other stock award, as applicable,
that you hold covering Company common stock that vests solely subject to your
continued service with the Company over time (each, an “Time-Vesting Equity
Award”) shall be accelerated in full and any reacquisition or repurchase rights
held by the Company in respect of common stock issued pursuant to any Equity
Award granted to you shall lapse in full. If you hold outstanding unvested
equity awards covering Company common stock that vest based on performance goals
over a performance period that has not ended as of the Covered Termination
(each, a “Performance Equity Award”), such award shall be governed by the terms
of the individual grant notice and award agreements evidencing such awards or
instead shall accelerate vesting with respect to the target number of shares
subject to such award, whichever treatment results in the greater benefit to
you. Notwithstanding anything to the contrary set forth herein, all of your
Time-Vesting Equity Awards and Performance Equity Awards (together, the “Equity
Awards”) shall remain subject to the terms of the Equity Plan (or other
applicable Company plan).

 



 2. 

 

 

(e)             Extension of Post-Termination Exercise Period. All outstanding
Equity Awards which carry a right to exercise that you hold as of the date of
your [Covered Termination]3 [cessation of Continuous Service (as defined in the
Equity Plan which may, for the avoidance of doubt, occur after your Covered
Termination if, for example, you continue to provide services as a member of the
board of directors of the Company (or its successor, if applicable)]4, to the
extent vested as of such date (including any vesting acceleration as a result of
such Covered Termination or Change in Control) will expire on the earlier of
(A) the original term of such outstanding Equity Awards as set forth in the
applicable award agreement or the equity incentive plan, subject to earlier
termination in the event of a Change in Control as set forth in the terms of the
applicable equity incentive plan and definitive agreement for such Change in
Control transaction, and (B) [twelve (12) months following your Covered
Termination]5 [twenty-four (24) months following your cessation of Continuous
Service (as defined in the Equity Plan)]6.

 

Section 3.             Non-Change in Control Severance Benefits.

 

If you are terminated in a Covered Termination that occurs at a time that is not
during the Change in Control Period, you will receive the severance benefits set
forth in this Section 3. All severance benefits described herein are subject to
standard deductions and withholdings.

 

(a)             Base Salary Payment. You shall receive a cash payment in an
amount equal to [______] months7 (the “Severance Period”) of payment of your
Base Salary. The Base Salary payment will be paid to you in a lump sum cash
payment no later than the second regular payroll date following the effective
date of the Release, but in any event not later than March 15 of the year
following the year in which your Separation from Service occurs.

 

(b)             Bonus Payment. You will be entitled to a cash payment in an
amount equal to the annual target cash bonus established for you pursuant to the
annual performance bonus or annual variable compensation plan established by the
Committee (or any authorized committee or designee thereof) for the year in
which your Covered Termination occurs, calculated as if you had provided
services to the Company for the entire applicable year and ignoring any
reduction in your Base Salary that would give rise to your right to resignation
for Good Reason. Such bonus payment shall be paid in a lump sum cash payment no
later than the second regular payroll date following the effective date of the
Release, but in any event not later than March 15 of the year following the year
in which your Separation from Service occurs.

 

 



3 Insert for all NEO participants other than CEO.

4 Insert for CEO.

5 Insert for all NEO participants other than CEO.

6 Insert for CEO.

7 18 months for CEO; 12 months for other NEO participants.

 



 3. 

 

 

(c)             Payment of Continued Group Health Plan Benefits. You will
receive the COBRA benefits on the conditions and at the times described in
Section 2(c) above, but the time period used for purposes of calculating such
benefits shall be the Severance Period (rather than the CIC Severance Period).

 

(d)             Extension of Post-Termination Exercise Period. All outstanding
Equity Awards which carry a right to exercise that you hold as of the date of
your [Covered Termination]8 [cessation of Continuous Service (as defined in the
Equity Plan which may, for the avoidance of doubt, occur after your Covered
Termination if, for example, you continue to provide services as a member of the
board of directors of the Company (or its successor, if applicable)]9, to the
extent vested as of such date (including any vesting acceleration as a result of
such Covered Termination) will expire on the earlier of (A) the original term of
such outstanding Equity Awards as set forth in the applicable award agreement or
the equity incentive plan, subject to earlier termination in the event of a
Change in Control as set forth in the terms of the applicable equity incentive
plan and definitive agreement for such Change in Control transaction, and (B) 
[twelve (12) months following your Covered Termination]10 [twenty-four (24)
months following your cessation of Continuous Service (as defined in the Equity
Plan)]11.

 

(e)             Equity Acceleration. The vesting and exercisability of each
Time-Vesting Equity Award shall be accelerated [in full and any reacquisition or
repurchase rights held by the Company in respect of common stock issued pursuant
to any Time-Vesting Equity Award granted to you shall lapse in full]12[and any
reacquisition or repurchase rights held by the Company in respect of common
stock issued pursuant to any Time-Vesting Equity Award granted to you shall
lapse with respect to the number of shares of common stock that were scheduled
to vest pursuant to the vesting schedule of such Time-Vesting Equity Award over
the twelve (12)-month period immediately following your Separation from Service,
notwithstanding your Separation from Service]13. If you hold any outstanding
unvested Performance Equity Award, the treatment of such awards shall be
governed by the terms of the individual grant notice and award agreements
evidencing such awards. Notwithstanding anything to the contrary set forth
herein, all of your Equity Awards shall remain subject to the terms of the
Equity Plan (or other applicable Company plan) under which such Equity Award was
granted.

 

For the avoidance of doubt, in no event shall you be entitled to benefits under
both Section 2 and this Section 3. If you are eligible for severance benefits
under both Section 2 and this Section 3, you shall receive the benefits set
forth in Section 2 and such benefits shall be reduced by any benefits previously
provided to you under Section 3.

 

 



8 Insert for all NEO participants other than CEO.

9 Insert for CEO.

10 Insert for all NEO participants other than CEO.

11 Insert for CEO.

12 Insert for CEO.

13 Insert for all NEO participants other than CEO.



 4. 

 

 

Section 4.             Death or Disability Termination Severance Benefits.

 

If you experience a Death or Disability Termination, you will receive the
severance benefits set forth in this Section 4. All severance benefits described
herein are subject to standard deductions and withholdings.

 

(a)             Equity Acceleration. The vesting and exercisability of each
Time-Vesting Equity Award shall be accelerated in full and any reacquisition or
repurchase rights held by the Company in respect of common stock issued pursuant
to any Time-Vesting Equity Award granted to you shall lapse in full.
Notwithstanding anything to the contrary set forth herein, all of your
Time-Vesting Equity Awards shall remain subject to the terms of the Equity Plan
(or other applicable Company plan).

 

(b)             Extension of Post-Termination Exercise Period. All outstanding
Equity Awards which carry a right to exercise that you hold as of the date of
your Death or Disability Termination, to the extent vested as of your Death or
Disability Termination (including any vesting acceleration as a result of such
Death or Disability Termination) will expire on the earlier of (A) the original
term of such outstanding Equity Awards as set forth in the applicable award
agreement or the equity incentive plan, subject to earlier termination in the
event of a Change in Control as set forth in the terms of the applicable equity
incentive plan and definitive agreement for such Change in Control transaction,
and (B) twenty-four (24) months following your Death or Disability Termination.

 

For the avoidance of doubt, if you are entitled to benefits under this Section 4
you will not be eligible for benefits under Section 2 or Section 3.

 

Section 5.              Change in Control Acceleration Upon Acquiror’s Failure
to Assume, Continue or Substitute. If, in connection with a Change in Control,
any outstanding unvested Equity Award that you hold shall terminate and will not
be assumed or continued by the successor or acquiror entity in such Change in
Control or substituted for a similar award of the successor or acquiror entity
(a “Terminating Award”), then, you will become vested, with respect to any then
unvested portion of such Terminating Award, effective immediately prior to, but
subject to the consummation of such Change in Control. With respect to any such
outstanding Terminating Award that vests based on performance goals over a
performance period that has not ended as of the Change in Control, such award
shall be governed by the terms of the individual grant notice and award
agreements evidencing such awards or instead shall accelerate vesting with
respect to the target number of shares subject to such award under this Section
5, whichever treatment results in the greater benefit to you. For the avoidance
of doubt, the benefits under this Section 5 are contingent on a Change in
Control and do not require your Covered Termination or other termination of
service. In addition, you may be eligible for benefits under this Section 5 in
addition to benefits under Section 2 or Section 4 and in such case, you shall
receive benefits under both sections, without duplication.

 



 5. 

 

 

Section 6.             Acknowledgements.

 

As a condition to participation in the Plan, you hereby acknowledge each of the
following:

 

(a)            The benefits that may be provided to you under this Agreement are
subject to all of the terms of the Plan, which is incorporated into and becomes
part of this Agreement, including but not limited to certain reductions and
termination under Section 2 and Section 3 of the Plan.

 

(b)           Your eligibility for and receipt of any severance benefits to
which you may become entitled as described in Section 2, Section 3 or Section 4
above is expressly contingent upon your compliance with the terms and conditions
of the Release and the terms and conditions of any proprietary information,
inventions assignment, non-competition and non-solicitation agreement and/or
other similar agreement with the Company, as may be amended from time to time
(the “Proprietary Agreement”). Severance benefits under this Agreement shall
immediately cease in the event of your violation of the provisions of the
Release or the Proprietary Agreement.

 

(c)            This Agreement and the Plan supersede and replace the Company’s
Officer Severance Benefit Plan effective August 4, 2015 and any other change in
control or severance benefits on the terms described in Section 2 of the Plan.

 

To accept the terms of this Agreement and participate in the Plan, please sign
and date this Agreement in the space provided below and return it to
_____________________ no later than _________, ____.

 

Eagle Pharmaceuticals, Inc.  

 

By:    

 

Michael Graves   Chairman of the Board of Directors  

 

Eligible Employee  



    [Insert Name]       Date:    

 



 6. 

 

